Mr. Justice Kobb
delivered the opinion of the Court:
The appellant was duly convicted in the police court of the District of Columbia, and fined $200, for offering for sale and selling adulterated maple sugar. It is the contention of the appellant that the police court is not a “proper court of the United States” within the meaning of said sec. 5 of the food and drugs act, and hence that the judgment of that court is absolutely void. This contention is easily met. Sec. 43 of the Code [31 Stat. at L. 1196, chap. 854] confers upon the police court original jurisdiction concurrently with the supreme court of the District, except where otherwise therein provided, “of all crimes and offenses committed in the said District not capital or otherwise infamous, and not punishable by imprisonment in the penitentiary, except libel, conspiracy, and violation of the postoffice and pension laws of the United States.” The charge upon which appellant was prosecuted, being a first offense where the punishment may not exceed a fine of $200, was therefore within the jurisdiction of the police court. That the police court is a court of the United States, although not in the sense of the Constitution, has already been determined. United States v. Mills, 11 App. D. C. 500. The question here is not whether the police court is a court of the United States in the constitutional sense, but whether it is a “proper court of the United States,” within the meaning of the food and drugs act. All other petty offenses against the United States, except those expressly reserved from its jurisdiction, are triable in that court, and no reason is perceived why one acctised of adulterating food in this District is entitled to treatment different *456than would be accorded him if accused of some other potty offense against the laws of the United States. When, therefore, Congress used the words “in the proper courts of the United States,” we think it clear that it meant in the courts having jurisdiction of similar offenses. The police court was therefore a proper court within the meaning of this section.
Decree affirmed, with costs. Affirmed.